Citation Nr: 0719825	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
reactive airway disease, from the initial grant of service 
connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
ulcerative colitis, from the initial grant of service 
connection.  

4.  Entitlement to a compensable evaluation for hypertension, 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran retired from the United States Air Force in 
October 2002 with more than 21 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the RO 
which, in part, granted service for reactive airway disease; 
rated 10 percent disabling, and ulcerative colitis and 
hypertension, each initially rated noncompensably disabling, 
and denied service connection for an eye disorder, claimed as 
floaters and residuals of ammonia chemical burns resulting in 
decreased visual acuity.  In a supplemental statement of the 
case, and in a separate rating decision in October 2004, the 
RO, in part, granted an increased rating to 30 percent for 
reactive airway disease, and an increased rating to 10 
percent for ulcerative colitis; each effective from the 
initial grant of service connection.  In August 2005, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The issues of service connection for an eye disorder, claimed 
as floaters and residuals of ammonia chemical burns resulting 
in decreased visual acuity, and increased ratings for 
ulcerative colitis and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

At the Travel Board hearing in August 2005, and prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of the claim 
for an increased rating for reactive airway disease.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for an increased evaluation for reactive airway 
disease, by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn his appeal of the claim for an increased rating for 
reactive airway disease; hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the claim for an 
increased rating for reactive airway disease, and this issue 
is dismissed.  


ORDER

The appeal of the claim for an increased rating for reactive 
airway disease, is dismissed.  

REMAND

Although further delay is regrettable, the evidentiary record 
as currently constituted concerning the remaining issues on 
appeal requires that the claims be remanded for additional 
development.  

First, the Board notes that the veteran has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) for any of the issues 
currently on appeal.  While he was provided with the 
appropriate regulations pertaining to VA's duty to assist in 
the statement of the case, he was never provided appropriate 
VCAA notice for any of the current issues on appeal at any 
time during the appellate process.  Such VCAA notice cannot 
be satisfied by post-decisional documents such as a statement 
of the case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the veteran should be notified of VA's 
duty to assist under VCAA.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additionally, at the personal hearing in August 2005, the 
veteran testified that he has had floaters in his eye since 
1983, and that he was treated for chemical burns to his eyes 
from ammonia in service, and believes that his vision has 
been affected by these problems.  He also testified that he 
is evaluated for his ulcerative colitis by a private 
physician annually, and that he has chronic gastrointestinal 
problems which he believes supports his claim for a higher 
evaluation.  He reported that his blood pressure medications 
have been changed several times over last few years and 
believes that the noncompensable evaluation currently 
assigned does not adequately reflect the severity of his 
disability.  

Concerning the claim for an eye disorder, the service medical 
records showed that he was evaluated for complaints of 
floaters in September 1983, and was treated after ammonia 
splashed in his eyes in October 2001.  The service medical 
records do not reflect any significant residual disability 
from either incident nor was there any change in his visual 
acuity.  Furthermore, no pertinent abnormalities were noted 
on VA examination in September 2001.  However, at the 
personal hearing, the veteran submitted a private examination 
report, dated in June 2005, which showed a few low grade 
vitreous floaters in both eyes, and two nonspecific 
chorioretinal scars in the right eye which were not visually 
significant.  The etiology and significance of these recent 
findings is not entirely clear, nor has anyone offered an 
opinion as to whether they are related to service or to any 
incident therein.  

Given the veteran's medical history and the fact that his 
claims folder was not made available to the VA examiners for 
review in 2002, the Board finds that additional examinations 
should be undertaken.  An evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2006).  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), including what is required to 
establish a disability rating and 
effective date for the eye disability 
claim per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any eye 
problems, ulcerative colitis, or 
hypertension since 2004.  After securing 
the necessary release, the AMC should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of any current 
eye disorder.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests should 
be undertaken.  The examiner should 
review the entire record and provide an 
opinion as to the following questions:  

1)  Does the veteran have floaters 
or any chorioretinal scars at 
present?  If so, it is at least as 
likely as not that any identified 
floater was present in service, or 
is otherwise related to his service-
connected hypertension?  

2)  Is it at least as likely as not 
that any identified chorioretinal 
scars were present in service, are a 
residual of the ammonia burn in 
2001, or are related to the service-
connected hypertension?  

It would be helpful if the examiner would 
include a discussion of his or her 
findings and how they affect the 
veteran's visual acuity.  A complete 
rationale must be provided for all 
conclusions reached and opinions 
expressed.  

4.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the extent and severity of his ulcerative 
colitis.  The claims file must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests should 
be undertaken.  The examiner is requested 
to review all gastrointestinal treatment 
records and offer an opinion as to the 
severity of the veteran's ulcerative 
colitis.  The examiner should indicate 
whether the veteran's disability can be 
considered moderate with infrequent 
exacerbations; moderately severe with 
frequent exacerbations; or severe with 
numerous attacks a year and malnutrition 
and health only fair during remissions.  
The examiner is requested to express this 
opinion in terms of the criteria set 
forth in the Schedule of Ratings for 
digestive systems under Diagnostic Code 
7323.  

5.  The veteran should also be afforded a 
VA cardiovascular examination to 
determine the current severity of his 
hypertension.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished 
and the clinical findings should be 
reported in detail.  See 38 C.F.R., Part 
4, Diagnostic Code 7101.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2006).  

8.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


